—In related proceedings pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Beckoff, J), dated March 12, 2012, as, without a hearing, in effect, denied her application to direct that the visitation of the nonparty respondent father with the child Justin H. be supervised and permitted the father to continue his unsupervised visitation with Justin H. on alternate weekends.
*960Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, the Family Court had adequate information before it to determine, without an evidentiary hearing, that it was in the best interests of the child Justin H. to continue unsupervised visitation with his father on alternate weekends (see Matter of Cardona v Vantassel, 96 AD3d 1052, 1053 [2012]; Matter of Feldman v Feldman, 79 AD3d 871, 871-872 [2010]).
Dillon, J.P, Balkin, Austin and Sgroi, JJ., concur.